
	
		I
		112th CONGRESS
		2d Session
		H. R. 4248
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2012
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the burial at Arlington National Cemetery of
		  members of the Army who served honorably in the Tomb Guard Platoon of the 3d
		  United States Infantry Regiment, which provides the sentinels at the Tomb of
		  the Unknowns at Arlington National Cemetery.
	
	
		1.Burial of deceased former
			 members of the Tomb Guard Platoon at Arlington National CemeterySection 4722(a) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(3)Subject to section 985(b) of this title, a
				person who served honorably as a member of the Army and was assigned to duty
				for at least nine months in the Tomb Guard Platoon of the 3d United States
				Infantry Regiment, which provides the sentinels at the Tomb of the Unknowns at
				Arlington National Cemetery, is eligible for interment or inurnment at
				Arlington National
				Cemetery.
				.
		
